DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed 8/30/22. Claims 1-7, 12-14, 18 and 21-30 are pending, claims 1, 6, 12, 14, 18 and 25 are amended, and claims 8-11, 15-17 and 19-20 are cancelled.

	Response to Amendment
Claims 1 and 12 have been amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 12-14, 18, 21-23, 25, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karl et al. (US 2011/0042047, herein Karl).
In regards to claim 1, Karl discloses
A radiator arrangement (Figs.1-4) comprising:
a sectional radiator including a core (14) and a bonnet (12 provided on either side of the core);
a nozzle (26) defined by a cylindrical sidewall in fluid communication with the bonnet and the core, the nozzle formed of aluminum (paragraph 21), and the nozzle configured for creating a seal within an opening (in wall 32) in a radiator tank (one of the two headers 12 shown in Fig.4) at an interface between the nozzle and the opening of the radiator tank (Fig.4); and
a corrosion-resistant material (34) provided about at least a portion of the cylindrical sidewall of the nozzle (Fig.4 and paragraph 22).
In regards to claim 2, Karl discloses a retaining compound (20) for preventing an ingress of coolant at the seal.
In regards to claim 3, Karl discloses that the retaining compound is configured to prevent the ingress of the coolant between the bonnet and the radiator tank (Fig.4).
In regards to claim 4, Karl discloses that the retaining compound is configured to prevent the ingress of the coolant between the nozzle and the corrosion-resistant material (Fig.4).
In regards to claim 6, Karl discloses that the bonnet includes aluminum (paragraph 12).
In regards to claim 12, Karl discloses
A method comprising:
providing a sectional radiator (Figs.1-4) including a core (14), a bonnet (12 provided on either side of the core), and a nozzle (26) formed of aluminum (paragraph 21), the nozzle in fluid communication with the bonnet and the core (Fig.4), the nozzle having a cylindrical sidewall configured for creating a seal within an opening in a radiator tank (one of the two headers 12 shown in Fig.4); and
providing a corrosion-resistant surface (34) about at least a portion of the cylindrical sidewall of the nozzle (Fig.4 and paragraph 22).
In regards to claim 13, Karl discloses applying a retaining compound (20) to the seal, the retaining compound configured for preventing an ingress of coolant at the seal.
In regards to claim 14, Karl discloses that providing the sectional radiator and providing the corrosion-resistant surface comprise one or more of:
providing the bonnet that includes aluminum (paragraph 12),
providing the corrosion-resistant surface that includes brass, or
providing the retaining compound that includes a methacrylate ester-retaining compound.
In regards to claim 18, Karl discloses
A method comprising:
providing a corrosion-resistant surface (Fig.4, 34) about at least a portion of a cylindrical sidewall of an aluminum nozzle (26, paragraph 21) of a sectional radiator (Figs.1-4).
In regards to claim 21, Karl discloses that the corrosion-resistant material comprises a sleeve fitted about the at least the portion of the cylindrical sidewall of the nozzle (Fig.4).
In regards to claim 22, Karl discloses that the sleeve includes a flared flange (sleeve 34 has a straight portion that transitions to a flange portion towards the header 12) at a first end to fit the sleeve onto the bonnet such that the flared flange is positioned adjacent to the bonnet (Fig.4).
In regards to claim 23, Karl discloses that the sleeve has a predetermined diameter that creates an interference fit with the nozzle (Fig.4).
In regards to claim 25, Karl discloses that providing the corrosion-resistant surface forms a sleeve about the at least the portion of the cylindrical sidewall of the nozzle (Fig.4).
In regards to claim 26, Karl discloses that the sleeve that is formed includes a flared flange (sleeve 34 has a straight portion that transitions to a flange portion towards the header 12) at a first end to aid in fitting the sleeve onto the bonnet such that the flared flange is positioned adjacent to the bonnet, the sleeve further including an internal lip located at a second end opposite to the flared flange located at the first end (Fig.4).
In regards to claim 28, Karl discloses that the sleeve is provided with a predetermined diameter to create an interference fit with the nozzle (Fig.4).
In regards to claim 29, Karl discloses applying a retaining compound (20) to a seal of the nozzle, the retaining compound configured for preventing an ingress of coolant at the seal.

Allowable Subject Matter
Claims 5, 7, 24, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose, in combination, that the retaining compound comprises a methacrylate ester-retaining compound, that the corrosion-resistant material comprises a sleeve that includes brass, or that the seal comprises a grommet or a nitrile seal.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763           

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763